Howell, J.
The question presented in this suit is, whether or not parish taxes can be collected from owners of property situated in an incorporated town, when such property is not expressly exempted by law from such tax, and the police jury of the parish is vested with power to assess taxes upon the ordinary objects of taxation within the parish.
We consider this not an open question. See 13 An. 420; 19 An. 99. Unless the property within an incorporated town is expressly exempted by law from a parish tax, the general power conferred on the police jury of the parish to assess a tax on all ordinary objects of taxation in the parish, will reach such property. In this case there is no such exemption.
Judgment affirmed.
Rehearing refused.